              Case 1:11-cv-01590-LTS-HBP Document 665-1 Filed 11/13/20 Page 1 of 1




                                                                 771974824523


                                        Delivered
                             Wednesday 11/04/2020 at 9:56 am



                                                                      DELIVERED

                                                          Signed for by: P.JELANI



                                                              GET STATUS UPDATES
                                                          OBTAIN PROOF OF DELIVERY



                                 FROM                                                                       TO
                        Joseph Castagno                                                         Daniel Patrick Moynihan
                         10 Tower Lane                                                           Hon. Judge Laura T. Swain
                           Suite 100                                                             United States Courthouse
                       AVON, CT US 06001                                                              500 Pearl Street
                         860 408-7000                                                            NEW YORK, NY US 10007
                                                                                                       212 805-0424



Shipment Facts

T R AC K I N G N U M B E R                     SERVICE                             W E I G HT
771974824523                                   FedEx Priority Overnight            1 lbs / 0.45 kgs

D E L I V E RY AT T E M P T S                  D E L I V E R E D TO                TOTA L P I E C E S
1                                              Mailroom                            1

TOTA L S H I P M E NT W E I G HT               TERMS                               PAC K AG I N G
1 lbs / 0.45 kgs                               Shipper                             FedEx Envelope

S P E C I A L H A N D L I N G S E CT I O N     S TA N DA R D T R A N S IT          S H I P DAT E
Deliver Weekday
                                               11/04/2020 by 10:30 am              Tue 11/03/2020

ACT UA L D E L I V E RY
Wed 11/04/2020 9:56 am




Travel History                                                                                                   Local Scan Time

Wednesday , 11/04/2020
    9:56 am                     NEW YORK CITY, NY                 Delivered
